                   Case 1:18-cr-00388-ER Document 42 Filed 05/01/19 Page 1 of 1

                                                                             L OWTHER | W ALKER                                                             LLC

         April 29, 2019


         Honorable Edgardo Ramos
         United States District Judge                                                                                          5/1/2019
         Southern District of New York
         Thurgood Marshall United States Courthouse
         40 Foley Square
         New York, NY 10007


         VIA CM/ECF ONLY


         Re:        United States of America v. Elizabeth Ann Pierce, No. 1:18-CR-00388-ER-1
                    (S.D.N.Y. Aug. 20, 2018)

                    Motion to Adjourn Sentencing


         Judge Ramos:

         This Court has scheduled the sentencing hearing in this case for Thursday, May 16, 2019, at
         11:00 a.m. (Min. Order, Feb. 11, 2019.)

         I respectfully move this Court to adjourn the sentencing hearing until the week of June 16,
         2019, which is the first time period after the initial sentencing date during which the
         attorneys for the parties have no scheduled conflict. The purpose of the adjournment is to
         allow me a sufficient time in which to develop Ms. Pierce’s arguments in support of her
         objections to the Presentence Investigation Report and in mitigation, and to present those
         arguments to this Court in a sentencing memorandum. The alleged amount of loss in this
         case exceeds $250,000,000.00, and the evidence is complex and voluminous; therefore, I
         respectfully submit that this short adjournment is warranted, and it will not constitute an
         “unnecessary delay” pursuant to Fed. R. Crim. P. 32(b)(1).

         Ms. Pierce has not requested any previous adjournments or extensions in this case, and the
         Government, by and through Assistant United States Attorney Sarah Lai, does not oppose
         this motion.

         Respectfully submitted,                                                                       Sentencing is adjourned to June 19, 2019,
                                                                                                       at 10:00 a.m.
         s/ Joshua Sabert Lowther, Esq.                                                                SO ORDERED.

         Joshua Sabert Lowther, Esq.


         cc:        Assistant United States Attorney Sarah Lai                                                           5/1/2019
                    Assistant United States Attorney Vladislav Vainberg




1 0 1 M a r i e t t a S t r e e t , N W, S u i t e 3 3 2 5 , A t l a n t a , G A 3 0 3 0 3 | 4 0 4 . 4 9 6 . 4 0 5 2 | w w w. l o w t h e r w a l k e r. c o m
